DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “the cross-brace” in line 7 should be amended to --the cross-brace spar-- to avoid antecedent issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10-12, 14, 16, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (US PgPub #2013/0277504).
For Claim 1, figures 3-4 of Heller ‘504 disclose an aircraft comprising a wing (10), and a wing tip device (20) at a tip of the wing extending upwardly from the tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing, wherein the wing tip device includes a front spar (H1), a rear spar (H2) and a 
For Claim 3, figures 3-4 of Heller ‘504 disclose that the wing tip device comprises a rib (R3) that links the front and rear spars and wherein the cross-brace spar (R4) is linked to the rib (R3) through the front and rear spars (H1 and H2).
For Claim 4, figures 3-4 of Heller ‘504 disclose that the wing tip device comprises an inboard rib (R3) and an outboard rib (R5) that each link the front and rear spars and wherein the cross-brace spar is linked to the inboard and outboard ribs through the front and rear spars (H1 and H2).
For Claim 8, figures 3-4 of Heller ‘504 disclose that the wing tip device is swept back.
For Claim 10, figures 3-4 and paragraph [0083] of Heller ‘504 disclose that the ting tip device is twisted about a span wise axis of the wing tip device.
For Claim 11, figures 3-4 of Heller ‘504 disclose that the wing tip device comprises a winglet.
For Claim 12, figures 3-4 of Heller ‘504 disclose a wing assembly comprising: a wing (10) including a tip, and a wing tip device (20) at the tip of the wing, wherein the wing tip device extends upwardly from the tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing, and the wing tip device includes a front spar (H1), a rear spar (H2), and a cross-brace spar (R4) linking the front and rear spars, and oriented oblique to the front and rear spars.
For Claim 14, figures 3-4 of Heller ‘504 disclose a wing tip device including: a front spar (H1), a rear spar (H2), and a cross-brace spar (R4) linking the front and rear spars and is oriented oblique to the front and rear spars, wherein the wing tip device is configured to attached to a tip of a wing, and extends upwardly from a tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing. 
For Claim 16, figures 3-4 of Heller ‘504 disclose a method of manufacture of a wing tip device for use with a wing of an aircraft, the method comprising: linking a front (H1) and rear (H2) spar of the wing tip device with a cross-brace spar (R4) and orienting the cross-brace spar oblique to the front and rear spars, wherein the wingtip device is configured to attached to a tip of the wing, and extends upwardly from a tip of the wing as the wing tip device extends outboard of the wing.
For Claim 21, figures 3-4 of Heller ‘504 disclose that the wing includes a front wing spar (H1) and a rear wing spar H2), and the front spar of the wing tip device is fixed to an end region of the front wing spar and the rear spar of the wing tip device is fixed to an end region of the rear wing spar.
For Claim 22, figures 3-4 of Heller ‘504 disclose that the wing includes a front wing spar (H1) and a rear wing spar H2), and the front spar of the wing tip device is fixed to an end region of the front wing spar and the rear spar of the wing tip device is fixed to an end region of the rear wing spar.
For Claim 23, figures 3-4 of Heller ‘504 disclose that the wing includes a front wing spar (H1) and a rear wing spar H2), and the front spar of the wing tip device is fixed 
For Claim 24, figures 3-4 of Heller ‘504 disclose configuring the front spar of the wing tip device to be fixed to an end region of a front wing spar of the wing, and configuring the rear spar of the wing tip device to be fixed to an end region of a rear wing spar of the wing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (US PgPub #2013/0277504) as applied to claims 1, 12, 14, and 16 above, and further in view of Van Vliet (US Patent #2182366).
For Claims 2, 13, 15, and 17, while Heller ‘504 is silent about the cross-brace spar linking an inboard location on the rear spar to an outboard location on the front spar, figures 1 of Van Vliet ‘366 teaches that it is known to have a cross-brace spars (102) that links inboard and outboard locations of the front and rear spars (64 and 65) in order to brace against deflection in a horizontal plane.  Therefore it would have been obvious to someone of ordinary skill in the art that the braces could be at a greater angle with respect to the spars in order to stop deflection in a horizontal plane.
For Claims 5-6, while Heller ‘504 discloses that the inboard and outboard ribs along with the front and rear spars together form a structural box, it is silent about the cross-brace extending diagonally across the structural box.  However, figure 1 of Van Vliet ‘366 teaches a structural box made up of a front and rear spar (64 and 65) and inboard and outboard ribs (52) and a cross-brace (102) that extends diagonally across the structural box such that it extends from a location at which the inboard rib is attached to the rear spar to a location at which the outboard rib is attached to the front spar.  Therefore it would have been obvious to someone of ordinary skill in the art that that the brace with respect to the spars and ribs in order to stop deflection in a horizontal plane.
For Claim 7, while Heller ‘504 is silent about an intermediate rib, figure 1 of Van Vliet ‘366 teaches a wing box which comprises an intermediate rib (60), positioned between the inboard and outboard ribs (52), and the intermediate rib has an upper edge adjacent a first kin of the wing along an entire length of the intermediate rib and has a lower edge adjacent a second skin of the wing tip device along the entire length of the intermediate rib, wherein the cross-brace spar is linked to the intermediate rib through the rest of the structure.  Therefore it would have been obvious to someone of ordinary skill in the art that that the brace with respect to the spars and ribs in order to stop deflection in a horizontal plane.
For Claims 18 and 19, figures 3-4 of Heller ‘504 disclose attaching the wing tip device to a tip of the wing of r an aircraft and attaching the wing assembly to a fuselage of an aircraft.

Allowable Subject Matter
Claims 20 and 25 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/18/2021